Citation Nr: 0027826	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1998.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In the February 1999 rating decision, the RO granted service 
connection for a cervical spine disorder.  The RO originally 
evaluated the veteran's degenerative changes of the cervical 
spine as 20 percent disabling, and the veteran appealed this 
disability rating.  At a personal hearing held before a 
Hearing Officer at the RO in June 1999, the veteran indicated 
that he wanted 30 percent for this disability.  Following 
that hearing and in a July 1999 decision, the Hearing Officer 
granted the veteran an increased evaluation of 30 percent for 
his service-connected cervical spine disorder effective the 
day following his discharge from service.  In an August 1999 
Supplemental Statement of the Case, the veteran was informed 
that the issue of his entitlement to an increased rating for 
his cervical spine disability was considered to be resolved 
in accordance with his contention that a 30 percent 
evaluation was appropriate.  That issue was not certified to 
the Board by the RO for review and it was not addressed by 
his accredited representatives in either April 2000 
statements.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant may expressly limit 
his appeal to entitlement to a particular disability rating 
which is less than the maximum rating available for a 
service-connected disability, thereby removing the Board's 
authority to adjudicate entitlement to a higher rating.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (citing Cf. Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993)).  Accordingly, the 
veteran being satisfied with the schedular evaluation 
assigned for his service-connected cervical spine disorder, 
the decision of the Board herein will be limited to the issue 
of entitlement to service connection for a right knee 
disorder. 



REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Further, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, as a threshold matter, the veteran must present a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  

One of the claims that had been denied by the RO in the 
February 1999 rating decision was the issue of entitlement to 
service connection for a left knee disorder.  The veteran 
appealed this issue and service connection was subsequently 
established for a left knee disorder in a July 1999 rating 
decision.  In written argument submitted to the Board in 
April 2000, the veteran's representative raised the issue of 
secondary service connection for a right knee disorder 
arguing that the disability was due to or the result of 
either the veteran's service-connected left knee disorder or 
his service-connected cervical spine disability.  Although no 
medical evidence was provided to support this theory and it 
was requested that the case be remanded to the RO in order to 
obtain such evidence, the Board notes that until a well-
grounded claim has been presented, there is no duty on the 
part of VA to assist the veteran.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In any event, the Board notes that Court has held that a new 
etiological theory does not constitute a new claim.  Ashford 
v. Brown, 10 Vet. App. 120, 124 (1997).  The Court held in 
Ashford that "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same; it is 
'inextricably intertwined' with his previous claim for 
entitlement to service connection for a lung disorder."  
Ashford v. Brown, 10 Vet. App. at 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder ... states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  In other words, 
the various theories of entitlement submitted by and on 
behalf of the veteran (direct and secondary service 
connection) do not amount to new claims that should be 
adjudicated separately.  Rather they are arguments that are 
part and parcel of the same claim, namely, entitlement to 
service connection for a right knee disorder.  

In any event, the Board notes that the new theory of 
entitlement for service connection for a right knee disorder 
has not previously been addressed by the RO.  Thus, the Board 
is obliged to remand this issue to the RO for adjudication of 
all elements of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  In view of the nature of the 
aggravation sub-issue and the secondary service connection 
claim, as articulated by the Court in Allen, supra, the Board 
believes that the appellant would be prejudiced by an 
essentially bifurcated claims adjudication of this issue.

Based on the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should readjudicate the claim of 
entitlement to service connection for a 
right knee disorder.  In doing so, the RO 
should consider the veteran's claim of 
entitlement to service connection for 
that disorder on the basis that is it 
secondary to either the veteran's 
service-connected left knee disorder or 
cervical spine disorder.  If the RO 
determines that the veteran has presented 
a well-grounded claim for service 
connection on either a direct or 
secondary basis, the RO should ensure 
that the VA duty to assist the veteran in 
the development of his claim is 
fulfilled.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case which 
includes the applicable legal criteria 
governing secondary service connection 
claims, and afforded the applicable time 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

